DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing corrections received on 07/16/2019 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 first recites “a first part and a second part” as part of an intended use for a connector. However, claim 5 goes on to positively recite the first part and the second part in at least line 1. It is therefore unclear from the claims whether the applicant is intending to claim the subcombination of the connector of the combination of the connector and the first part and the second part. For purposes of examination, Examiner interprets the claims as being directed to the subcombination of the connector, given the preamble of claims 1-5.
Claim 15 recites the following limitations: 
“the narrower opening” in line 1. A narrower opening is not previously mentioned in claim 15 or any claim that claim 15 depends from, therefore there is insufficient antecedent basis for this limitation in the claim.
“the bottom” in line 2. A bottom of the groove is not previously mentioned in claim 15 or any claim that claim 15 depends from, therefore there is insufficient antecedent bases for this limitation in the claim. 
“the uniform width” in line 2. A uniform width is not previously mentioned in claim 15 or any claim that claim 15 depends from, therefore there is insufficient antecedent bases for this limitation in the claim. 
“the wider opening” in line 3. A wider opening is not previously mentioned in claim 15 or any claim that claim 15 depends from, therefore there is insufficient antecedent bases for this limitation in the claim. 
Claims 2-4, 6-10, and 17 are rejected based on their dependency to claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 20180328395 A1 (Boone).
	Regarding claim 1, Boone discloses a connector (see Fig. 3A) for connecting a first part (ref. 114) to a second part (ref. 112), the connector comprising: 
a tongue element (ref. 310) extending from a narrower first surface (ref. 311) to a wider second surface (ref. 313) that is substantially parallel to the first surface; and 
at least one cylindrical element (ref. 120) integrally connected to the first surface (the connector is formed as one piece and therefore the first surface and the at least on cylindrical element are integrally connected), wherein an axis of the at least one cylindrical element is substantially perpendicular to the first surface (see annotated Figure 3A below).

    PNG
    media_image1.png
    456
    959
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 3A.
Regarding claim 2, Boone discloses a perimeter of the tongue element (ref. 310) increases from the narrower first surface (ref. 311) to the wider second surface (ref. 313).
NOTE: It can be seen that the diameter of ref. 312 increases from the first surface to the second surface, therefore increasing the perimeter of the tongue element at the wider second surface.
Regarding claim 3, Boone discloses the at least one cylindrical element (ref. 120) comprises at least two spaced apart cylindrical elements (see annotated Figure 3A below). 

    PNG
    media_image2.png
    511
    763
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 3A.
Regarding claim 4, Boone discloses the connector (see Fig. 3A) is molded from one of metal, plastic, or wood (see paragraph [0070]).
Regarding claim 5, Boone discloses the first part (ref. 114) and second part (ref. 112) are parts of a piece of furniture (see paragraph [0005], the intended use is to connect pieces of cabinets or furniture together).
Regarding claim 6, Boone discloses the first part (ref. 114) comprises a groove (ref. 130) to receive the tongue element (see Fig. 5D), and the second part (ref. 112) comprises at least one hole (ref. 412) to receive the at least one cylindrical element (ref. 120).
Regarding claim 7, Boone discloses a wider opening (ref. 512) and a narrower opening (ref. 514) of the groove (ref. 130), wherein the groove has a uniform width from the wider 

    PNG
    media_image3.png
    696
    982
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 5C.
Regarding claim 8, Boone discloses the groove (ref. 130) at the narrower opening (ref. 514) has a substantially equal width at the bottom of the groove as the uniform width of the groove at the wider opening (ref. 512).
NOTE: See Fig. 5A, the width at the bottom of the groove is substantially equal throughout in order to allow the tongue element to be accepted into the groove, and to allow it to slide into locking position.
Regarding claim 9, Boone discloses the first surface (ref. 311) is narrower than the narrower opening (narrower opening is ref. 514, it must be narrower for the dowel to slide into a locking position as shown in Fig. 6C), and the second surface (ref. 313) is wider than the narrower opening (ref. 514) and narrower than the wider opening (wider opening is ref. 512, the second surface must be wider than the narrower opening in order to lock the dowel into the groove, and the second surface must also be narrower than the wider opening for the dowel to initially fit into the groove).
Regarding claim 10, Boone discloses the at least one hole (ref. 413) is configured to form a friction fit connection with the at least one cylindrical element (ref. 120).
NOTE: Paragraph [0039] and [0040] disclose the cylindrical element slides into its receiving aperture. Paragraph [0045] discloses that the first furniture member is securely attached to the second furniture member when the connector is used. Therefore, in order for the attachment to be secure between the furniture members, the cylindrical element creates friction between itself and the sidewalls of the receiving hole to create a secure attachment between the members.
Regarding claim 11, Boone discloses a method for connecting a first part (ref. 114) to a second part (ref. 112), the method comprising: 
pressing at least one cylindrical element (ref. 120), extending out perpendicularly from a first surface (ref. 311) of a connector, into at least one hole in the second part; and 
inserting a tongue element (ref. 310), extending out from the first surface to a wider second surface (ref. 313) of the connector that is substantially parallel to the first surface, into a groove (ref. 130) in the first part (see paragraph [0044]).
Regarding claim 12, Boone discloses the at least one hole (ref. 413) is configured to form a friction fit connection with the at least one cylindrical element (ref. 120) based on the pressing.
NOTE: Paragraph [0039] and [0040] disclose the cylindrical element slides into its receiving aperture. Paragraph [0045] discloses that the first furniture member is securely attached to the second furniture member when the connector is used. Therefore, in order for the attachment to be secure between the furniture members, the cylindrical element creates friction between itself and the sidewalls of the receiving hole to create a secure attachment between the members.
Regarding claim 13, Boone discloses a perimeter of the tongue element (ref. 310) increases from the narrower first surface (ref. 311) to the wider second surface (ref. 313).
NOTE: It can be seen that the diameter of ref. 312 increases from the first surface to the second surface, therefore increasing the perimeter of the tongue element at the wider second surface.
Regarding claim 14, Boone discloses the groove (ref. 130) comprises a wider opening (ref. 512) and a narrower opening (narrower opening is ref. 514, it must be narrower for the dowel to slide into a locking position as shown in Fig. 6C), the groove has a uniform width from the wider opening to a bottom of the groove and the groove has an increasing width from the narrower opening to the bottom of the groove (see annotated Figure 5C above).
Regarding claim 15, Boone discloses the groove (ref. 130) at the narrower opening (ref. 514) has a substantially equal width at the bottom of the groove as the uniform width of the groove at the wider opening (ref. 512).

Regarding claim 16, Boone discloses the first surface (ref. 311) is narrower than the narrower opening (ref. 514), and the second surface (ref. 313) is wider than the narrower opening (ref. 514) and narrower than the wider opening (wider opening is ref. 512, the second surface must be wider than the narrower opening in order to lock the dowel into the groove, and the second surface must also be narrower than the wider opening for the dowel to initially fit into the groove).
Regarding claim 17, Boone discloses inserting the second surface (ref. 313) of the connector into the groove (ref. 130) at the wider opening (ref. 512); and -19-sliding the tongue element (ref. 310) along the groove towards the narrower opening (ref. 514) so that the tongue element is wedged into an end of the groove at the narrower opening (see paragraph [0044] and [0045]).
Regarding claim 18, Boone discloses a connector (see Fig. 3A) for connecting a first part (ref. 114) to a second part (ref. 112), the connector comprising: 
a first connection element (ref. 310) comprising: 
a first end enclosed by a first surface that is substantially rounded (see in annotated Figure 3B below that the first end covered by a first surface has a circular curvature and is substantially rounded); 
a second end opposite to the first end and enclosed by a second surface; 

a fifth surface connecting a third edge of the first surface to a third edge of the second surface; and 
a sixth surface connecting a fourth edge of the first surface to a fourth edge of the second surface (see annotated Figures 3B below); and 
a second connection element comprising: 
at least one cylindrical element (ref. 120) connected to the third surface (the connector is molded as one piece having one body, therefore the third surface and the at least one cylindrical element are connected), wherein an axis of the at least one cylindrical element is substantially perpendicular to the third surface (see annotated Figure 3A below).

    PNG
    media_image4.png
    634
    847
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 3B.

    PNG
    media_image5.png
    599
    789
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 3B.

    PNG
    media_image6.png
    494
    945
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 3A.
Regarding claim 19, Boone discloses a perimeter of the first connection element (ref. 310) increases from the third surface (ref. 314) to the wider fourth surface (fourth surface is ref. 313, it can be seen Fig. 3B that the diameter of the tongue element increases from the third surface to the fourth surface, therefore increasing the perimeter).
Regarding claim 20, Boone discloses the at least one cylindrical element (ref. 120) comprises at least two spaced apart cylindrical elements (see annotated Figure 3A above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ZAH/Examiner, Art Unit 3678                          

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678